DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Claim Status
Claims 36-58 are pending.
Claims 1-35 were cancelled.
Claims 41-50 and 57-58 were withdrawn previously.
Claims 36-40 and 51-56 have been examined.

Priority
This application is a 371 of PCT /NL2016/050057 01/25/2016, which claims foreign priority of NETHERLANDS 2014183 filed on 01/23/2015 and EPO 15193041.9 filed on 11/04/2015. 

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-40 and 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over De Keizer et al. (US 2013/0288981 A1, previously cited 6/16/2020) in view of Verdoliva et al. (J Biol Chem. 1995 Dec 22;270(51):30422-7, previously cited 8/30/2021).
Claim 36 is drawn to a peptide comprising SEQ ID NO: 6 and at least 90% of the peptide are D-amino acid residues.
De Keizer et al. teach uses of agents in a position that inhibit Jun kinases and/or FOXO4 in treating cancer and/or removing senescent cells in an individual (Abstract). De Keizer et al. teach FOXO4 physically associates with p53 resulting in p21-mediated cell cycle arrest rather than apoptosis. When FOXO4 expression is decreased or the interaction with p53 inhibited, ser46-phosphotylated p53 now engages the apoptotic machinery [0040] shown in Fig 8 as follows. De Keizer et al. teach the use of a peptide consisting or comprising the peptide sequence 
    PNG
    media_image1.png
    234
    590
    media_image1.png
    Greyscale
of PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL to disrupt interaction between FOXO4 and p53 [0015-0016]. De Keizer et al. teach the use of a peptide consisting or comprising the peptide sequence of PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL to disrupt interaction between FOXO4 and p53 [0015-0016]. De Keizer et al. further teach a cell-penetrating peptide consisting of the peptide sequence GRKKRRQRRR or GRKKRRQRRRPP fused to the N- or C-terminus of the disruptive peptide to facilitate entry of the peptide into a cell [0017], leading to the fusion polypeptide sequence of FOXO4-p53 DBD2 consisting the peptide sequence of GRKKRRQRRRPP-PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL [0149]. De Keizer et al. further teach JNKI1 (GRKKRRORRRPPKRPTTLNLFPOVPRSQDT) is an inhibitor peptide to inhibit JNK signaling pathway [0170-0171] and suggest the use of all-D retro-inverso of TAT-JNKI1 fusion protein as an analog of the wild type TAT-JNKI1 fusion protein to inhibit JNK signaling pathway [0174-0175].
De Keizer et al. do not show all-D retro-inverso of FOXO4-p53 DBD2 to inhibit FOXO4 signaling pathway.
Similarly, Verdoliva et al. teach retro-inverso modification of biologically active peptides is the most common peptidomimetic approach used to enhance peptide stability against the action of proteolytic enzymes and thus prolong their half-life in vivo (p30422, col 1, para 1). Verdoliva et al. teach Retro-inverso peptides are strongly topologically correlated with the parent 
    PNG
    media_image2.png
    516
    356
    media_image2.png
    Greyscale
peptide, since the resulting side chain disposition is similar to the parent peptide, but carbonyl and amide groups are interconverted from their positions (p30422, col 2, para 2). Verdoliva et al. further demonstrate a retro-inverso all-D peptide maintains the capability of its parent peptide binding to a ligand protein (e.g., antibody) shown above (p30424, Fig 2). Because Verdoliva et al. teach the beneficial use of retro-inverso modification of biologically active peptides to enhance peptide’s stability against the action of proteolytic enzymes and prolong their half-life in vivo with the binding capability comparable to their parent peptides for ligand proteins, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use all-D retro-inverso of De Keizer’s peptide PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL, leading to the peptide sequence of LTLRKEPASEIAQSILEAYSQNGWANRRSGGKRP with 100% homology to the instant SEQ ID NO: 6, reading on the limitations in claims 36-37, 40, 51-53 and 56.
With respect to claims 38-39 and 54-55, De Keizer et al. suggest the use of a cell penetrating peptide linked to N- or C-terminus of a therapeutic peptide to facilitate entry into cells [0014] consisting of the peptide sequence GRKKRRQRRR or GRKKRRQRRRPP [0017]. The all D-retro inverso of tat peptide GRKKRRQRRRPP reads on the instant peptide sequence of SEQ ID NO: 1 (PPRRRQRRKKRG).
It would have been obvious before the effective filing date of this invention to modify De Keizer’s peptide of PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL according to Verdoliva’s teaching retro-inverso modification of an active peptide because (i) Verdoliva et al. teach retro-inverso modification of biologically active peptides is the most common peptidomimetic approach used to enhance peptide stability against the action of proteolytic enzymes and thus prolong their half-life in vivo (p30422, col 1, para 1) and (ii) Verdoliva et al. further teach Retro-inverso peptides are strongly topologically correlated with the parent peptide (p30422, col 2, para 2) and comparable to their parent peptides for binding to their ligand proteins (p30424, Fig 2). The combination would have reasonable expectation of success because both De Keizer et al. [0174-0175] and Verdoliva et al. (p30424, Fig 2) teach an all-D retro-inverso peptide as an analog therapeutic agent of its wild-type peptide.

Applicant’s Arguments
(A) De Keizer’s teachings (Remarks, p8, B. Rejection of the Claims Under 35 U.S.C. §103 bridging to p12, para 1-2) in the summary (i)-(iii) as follows:
i) De Keizer et al. does not show that the FOXO4 L-form peptide is able to induce apoptosis of senescent cells (Remarks, p11, argument i); 
ii) De Keizer does not teach or suggest a DRI of the FOXO4 peptide (Remarks, p11, argument ii); and 
iii) FIG. 2E shows an unexpected result of the claimed FOXO4 DRI peptide over the prior art FOXO4 L peptide (Remarks, p11, argument iii). 
(B) no reasonable expectation of success for producing a FOXO4 DRI (Remarks, p12, last para).

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (A)(i) is not persuasive because the argument narrowly interprets de Keizer’s teachings. MPEP 2123 (I) states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain" and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. In the present case, de Keizer et al. teach a fragment in the DNA binding domain of FOXO4 in SEQ ID NO:2, alone or in combination with another peptide, induces apoptosis or killing of a cell (such as a cancer cell or a senescent cell) [0020, 0027]. de Keizer et al. show a peptide as a fragment in the DNA binding domain of FOXO4 in SEQ ID NO:2 consisting of the peptide sequence of PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL [0016] defined as SEQ ID NO: 22. de Keizer et al. teach the inhibition of FOXO4 for sensitization of senescent and cancer cells towards apoptosis by FOXO4-p53 blocking peptides [0161-0163], demonstrating de Keizer’s PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL [0145] alone or in combination with another peptide able to promote p53-mediated apoptosis by inhibiting FOXO4 signaling pathway shown in figure 8.
Applicant’s argument (A)(ii) is not persuasive because (1) a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and (2) applicant argues a single reference of alone whereas the rejection is based on de Keizer et al. in view of Verdoliva et al. In particular, de Keizer et al. teach JNKI1 (GRKKRRORRRPP-KRPTTLNLFPOVPRSQDT) is an inhibitor peptide to inhibit JNK signaling pathway [0170-0171] and suggest the use of all-D retro-inverso of TAT-JNKI1 fusion protein as an analog of the wild type TAT-JNKI1 fusion protein to inhibit JNK signaling pathway [0174-0175]. Even though de Keizer et al. did not explicitly show a peptide sequence of all-D-retro-inverso FOXO4, de Keizer et al. teach all-D-retro-inverso JNK peptide as an analog JNK inhibitor peptide [0174]. Thus, one of ordinary skill in the art before the effective filing date of this invention would have been suggested for the use of all-D-retro-inverso modification of FOXO4 peptide as an analog therapeutic agent of the wide type SEQ ID NO: 22 to inhibit FOXO4 signaling pathway. In addition, Verdoliva et al. is recited to show retro-inverso modification of biologically active peptides is the most common peptidomimetic approach used with the advantage to enhance peptide stability against the action of proteolytic enzymes and thus prolong their half-life “ in vivo (p30422, col 1, para 1; p30424, Fig 2). Because Verdoliva et al. teach the beneficial use of retro-inverso modification of biologically active peptides to enhance peptide stability against the action of proteolytic enzymes and prolong their half-life in vivo with the binding capability comparable to their parent peptides for ligand proteins, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify De Keizer’s peptide PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL to make an analog compound of FOX-DRI, leading to the peptide sequence of LTLRKEPASEIAQSILEAYSQNGWANRRSGGKRP with 100% homology to the instant SEQ ID NO: 6. 
Applicant’s argument (A)(iii) is not persuasive because the argument is not commensurate in the scope of the base claim. Panel 2E data do not support the argument of unexpected result. The specification disclosed “Measurements continued for the indicated time-points. Panel E shows that FOXO4 DRI, but not a peptide of identical amino acid sequence in L-isoform” (p13, line 25-27). A peptide of “identical amino acid sequence in L-isoform” of FOXO4 DRI has the peptide sequence of LTLRKEPASEIAQSILEAYSQNGWANRRSGGKRP distinct from de Keizer’s DBD2 PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL [0145, SEQ ID NO: 22]. Furthermore, applicant’s data failed to demonstrate the unexpected effect is greater than the obvious modification of de Keizer’s SEQ ID NO: 22 consisting the peptide sequence of PRKGGSRRNAWGNQSYAELISQAIESAPEKRLTL as all-D-retro-inverso. 
Applicant’s argument (B) is not persuasive because Verdoliva et al. teach the beneficial use of retro-inverso modification of biologically active peptides to enhance peptide stability against the action of proteolytic enzymes and thus prolong their half-life “ in vivo (p30422, col 1, para 1; p30424, Fig 2). Verdoliva et al. further demonstrate the retro-inverso all-D peptide maintains the capability of its parent peptide binding to a ligand protein, e.g., antibody, (p30424, Fig 2), consistent with de Keizer’s teaching of all-D-retro-inverso JNK peptide as an analog JNK inhibitor peptide [0174]. Thus, there is a reasonable expectation of success for producing a FOXO4 DRI; in particular, applicant did not provide any data to show the retro-inverso all-D FOXO4 DRI, as taught by de Keizer in view of Verdoliva et al., failing to perform its intended use for anticancer therapy.
For at least for the reasons above, the arguments are not persuasive.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
27-August-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615